DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Claims 1-11 – directed to a system and method for detecting vehicle share misuse.
Claims 1 and 12 – directed to a system for identifying vehicle share misuse comprising telematic device containing a structural button configuration.
Claims 1 and 13 - directed to a system for identifying vehicle share misuse comprising a telematic device containing a structural resistor configuration.
The species are independent or distinct because the claims recite limitations directed to mutually exclusive characteristics of the different species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

During a telephone conversation with Neil Ferraro on 19 July 2022 a provisional election was made without traverse to prosecute the invention of species I, claims 1-11. Affirmation of this election must be made by applicant in replying to this Office action. Claims 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Claims 12 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-11 are currently pending and have been examined.

Double Patenting
Claims 1-11 of this application is patentably indistinct from claims 1-11 of Application No. 17/117,564. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/117,564 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network’ and ‘a vehicle share platform’ in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 recite(s) a system and series of steps for identifying misuse of a shared vehicle, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as business relations. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘log and communicate shared vehicle data’; ‘identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits’; ‘communicating a misuse event…upon a detected misuse’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, claim(s) recite(s) the additional element(s) of ‘a telematic device’, ‘vehicle share platform’, ‘a vehicle and other devices’, ‘a communication network’. The additional element(s) is/are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

Claim(s) 2-11 further recite(s) the system and series of steps for identifying misuse of a shared vehicle, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as business relations. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.

Additionally, the claims recite(s) the additional elements of receiving and transmitting data over a communication network. These limitations are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), and amount to mere data transmission, which is a form of insignificant extra-solution activity. Thus, the claim(s) is/are directed to the abstract idea.
As discussed above, the additional elements amount to mere data transmission, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the reception and transmission of data was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The generic functions of receiving and transmitting data are considered to be well‐understood, routine, and conventional elements previously known to the industry, because the functions can be summarized as the generic computer functions of receiving or transmitting data over a network. This is similar to how ‘using the Internet to gather data’ was found to be a well-known, routine, and conventional function in the decision of Intellectual Ventures I LLC v. Symantec Corp. (Fed. Cir. 2015) (see MPEP 2106.05(d)(II) Elements That the Courts Have Recognized as Well-Understood, Routine, Conventional Activity in Particular Fields). Thus, these elements amount to well‐understood, routine, and conventional elements previously known to the industry, which does not add significantly more, and therefore remains insignificant extra-solution activity even upon reconsideration. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept, and therefore, the claim(s) is/are not eligible.

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology. Thus, claims 1-11 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Oesterling (U.S. Pre-Grant Pub. No. 20190259227).
In regards to claim 1, Oesterling teaches:
A system for identifying vehicle share misuse (Oesterling: ¶3-24) comprising: at least one telematic device (Oesterling: ¶32-34, ¶56-57, ¶81); at least one unique personal attribute (Oesterling: ¶46, ¶116); and a vehicle share platform (Oesterling: ¶37-40, );
said at least one telematic device associated with a vehicle and capable to communicate with a vehicle and other devices over a communication network (Oesterling: ¶32-34, ¶36, ¶56-57, ¶81);
said at least one telematic device monitoring said vehicle to log and communicate shared vehicle data (Oesterling: ¶31-32, ¶56-57, ¶60-71) ;
said one unique personal attribute capable to be associated with said at least one telematic device (Oesterling: ¶46, ¶116);
said at least one telematic device capable to communicate said shared vehicle data to said vehicle share platform (Oesterling: ¶31-34, ¶36, ¶56-57, ¶60-71, ¶81, ¶102-103, ¶106);
said at least one telematic device receiving reservation data, said reservation data including vehicle share limits (Oesterling: ¶53-54, ¶89, ¶93-98);
said at least one telematic device identifying said at least one unique personal attribute associated with said reservation data and said vehicle share limits (Oesterling: ¶53-54, ¶89, ¶93-98, ¶116),
thereby processing said shared vehicle data with said vehicle share limits and communicating a misuse event to said vehicle share platform upon a detected misuse of said shared vehicle (Oesterling: ¶61, ¶102-108, ¶117-129).

In regards to claim 2, Oesterling teaches the system of claim 1. Oesterling further teaches wherein said misuse event is selected from the group consisting of an invalid user (Oesterling: ¶77,  ¶114-115), invalid reservation (Oesterling: ¶97-99, ¶110), movement event (Oesterling: ¶47, ¶97, ¶119, ¶123), location event (Oesterling: ¶47, ¶97, ¶119, ¶123), harsh event (Oesterling: ¶66-67, ¶119, ¶123), speed event (Oesterling: ¶66-67, ¶119, ¶123), geofence event (Oesterling: ¶47, ¶97, ¶119, ¶123) or biometric event (Oesterling: ¶77,  ¶114-115).

In regards to claim 3, Oesterling teaches the system of claim 1. Oesterling further teaches wherein detecting said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle (Oesterling: ¶102, ¶106, ¶117-127).

In regards to claim 4, Oesterling teaches the system of claim 2. Oesterling further teaches wherein said invalid user is detected by comparing said at least one unique personal attribute with said reservation data (Oesterling: ¶77, ¶97-99, ¶110, ¶114-115) and said misuse event triggers communicating location data of said vehicle to said vehicle share platform to track said vehicle (Oesterling: ¶102, ¶106, ¶117-127).

In regards to claims 5-11, the claims are dependent on claim 2, wherein the misuse event is selected from a group. The claim limitations of claims 5-11 are contingent on the misuse event selected in claim 2. The broadest reasonable interpretation of a claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (See MPEP 2111.04). Specifically, if the selected misuse event is detecting an invalid user (as in claim 4), then the limitations of claims 5-11 are not required by the broadest reasonable interpretation of the claims, and therefore, the claim limitations of claims 5-11 are not given patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628